                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             No. 7:12-CR-93-1H
                             No. 7:16-CV-118-H

                                           )
    JAMAL KWAME HOSENDOVE,                 )
         Petitioner,                       )
                                                               ORDER
                                           )
         v.
                                           )
    UNITED STATES OF AMERICA,              )
         Respondent.



        This matter is before the court on petitioner’s motion to

vacate under 28 U.S.C. § 2255, [DE #89, #94, and #95]. 1                      The

government filed a motion to stay pending the Supreme Court’s

resolution of Beckles v. United States, 137 S. Ct. 886 (2017), [DE

#100], which motion was granted.                [DE #101].    Subsequent to the

Supreme Court’s decision in Beckles, the stay was lifted and the

government was allowed to respond.              [DE #106].    Neither petitioner

nor     government      responded. 2           Petitioner    was   released   and

subsequently violated the terms of his supervised release.                     On

October       10,   2018,   this   court   revoked    petitioner’s     supervised

release and imposed a term of imprisonment of five months.                    The



1  Petitioner’s motion to vacate, [DE #94] was filed by counsel appointed pursuant
to Standing Order 15-SO-02.
2
  The court notes the FPD Office filed a motion to withdraw as counsel on the
basis that no motions would be presented under Johnson v. United States, 235
S. Ct. 2551 (2015), in light of the Supreme Court’s decision in Beckles, [DE
#104], and this motion was granted by this court. [DE #105].
time for further filing has expired, and this matter is ripe for

adjudication.

                                 BACKGROUND

     On January 23, 2013, petitioner was found guilty by a jury of

possession of a firearm by a felon, in violation of 18 U.S.C. §

922(g)(1) and § 924 (Count One).             [DE #57 and DE #69].          On April

11, 2013, the court sentenced petitioner to a total term of

imprisonment of 62 months.        [DE #69].       Petitioner filed a notice

of appeal, and the Court of Appeals affirmed.                 [DE #67, #82, and

#83].   The mandate issued on September 9, 2014.

     On May 27, 2016, petitioner filed the instant motion to vacate

pursuant to 28 U.S.C. § 2255, [DE #89], which motion was refiled

on the correct form, [DE #95].              Counsel for petitioner filed a

motion to vacate, [DE #94], in light of Johnson v. United States,

235 S. Ct. 2551 (2015), arguing that petitioner no longer has a

qualifying    predicate     offense     to    qualify       for    a    four   level

enhancement under United States Sentencing Guidelines (“USSG”)

§ 2K2.1(a)(4)(A).     [DE #89, #94, and #95].



                            COURT’S DISCUSSION

     Title    28   U.S.C.   §   2255    imposes    a    one-year        statute    of

limitations   on   actions      filed   pursuant       to   that       section.   The

pertinent text of 28 U.S.C. § 2255 provides that:



                                        2
           A 1-year period of limitation shall apply to
           a motion under this section. The limitation
           period shall run from the latest of–

           (1)    the date on which         the    judgment      of
           conviction becomes final;

           (2) the date on which the impediment to making
           a motion created by governmental action in
           violation of the Constitution or laws of the
           United States is removed, if the movant was
           prevented from making a motion by such
           governmental action;

           (3) the date on which the right asserted was
           initially recognized by the Supreme Court, if
           that right has been newly recognized by the
           Supreme   Court    and   made   retroactively
           applicable to cases on collateral review; or

           (4)   the date on which the facts supporting
           the claim or claims presented could have been
           discovered through the exercise of diligence.

28 U.S.C. § 2255(f).

      Petitioner contends his motion is timely pursuant to 28 U.S.C.

§ 2255(f)(3), due to the Supreme Court’s decision in Johnson.             [DE

#94].    In the Johnson decision, the Supreme Court of the United

States   invalidated    the   residual    clause    found   in    18   U.S.C.

§ 924(e)(2)(B)(ii)     (“Armed   Career    Criminal     Act”   or     “ACCA”).

Johnson, 235 S. Ct. at 2557.        In Welch v. United States, 136 S.

Ct. 1257, 1265 (2016), the Supreme Court held the rule pronounced

in   Johnson   is   retroactively   applicable     on   collateral     review.

Petitioner filed his motion within one year of Johnson. In Beckles

v. United States, 137 S. Ct. 886 (2017), however, the Supreme Court


                                     3
declined to extend its ruling in Johnson to the residual clause of

USSG § 4B1.2(a).       Petitioner cannot rely on Johnson or its progeny

here as he was not sentenced as an armed career criminal pursuant

to ACCA.     Thus, petitioner’s argument that his § 2255 motion is

timely under 28 U.S.C. § 2255(f)(3) is without merit, and the

timeliness of petitioner’s motion is governed by 28 U.S.C. §

2255(f)(1).

      The    mandate    dismissing   petitioner’s      appeal    issued     on

September 9, 2014.        Petitioner did not petition for certiorari,

and therefore his judgment became final when the 90 day period for

filing a petition for certiorari expired.              See Clay v. United

States, 537 U.S. 522, 528-29 (2003) (discussing when a judgment

becomes final).        Petitioner’s § 2255 motion was not filed until

May 27, 2016, more than one year after his judgment became final,

pursuant to § 2255(f)(1).       Thus, petitioner’s motion to vacate is

untimely and therefore must be DISMISSED.

                                 CONCLUSION

      For the foregoing reasons, petitioner’s motion to vacate, [DE

#89, #94, and #95], is DISMISSED.          The clerk is directed to close

this case.

      A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2) (2000).       A petitioner satisfies this standard

by   demonstrating     that   reasonable    jurists   would   find   that   an

                                     4
assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).   A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 3rd day of January 2019.



                         ___________________________________
                         Malcolm J. Howard
                         Senior United States District Judge
At Greenville, NC
#35




                                5
